:
In re Application of	:	DECISION ON PETITION 
     Garfield W. Vaughn et al.	:	UNDER 37 CFR § 1.144 AND 
Appl. No. 16/454,892	:	37 CFR § 1.181
Filed: June 27, 2019	:	
For: TRANSPORTATION VEHICLE	:
ROUTING		:


This is a decision on the petition under 37 CFR § 1.144 and 37 CFR § 1.181 filed on June 6, 2022 requesting withdrawal of the restriction requirement issued September 23, 2021 and withdrawal of finality of the Office action issued April 5, 2022.
 
The petition is DISMISSED AS MOOT.  

Background
September 23, 2021: A restriction requirement was issued.
September 30, 2021: A response to restriction requirement was filed.
October 28, 2021:  A non-final Office action was issued.
February 28, 2022:  A response to the non-final Office action was filed.
April 5, 2022: A final action was issued. 
June 6, 2022: A response to the final Office action and the instant petition were filed. 
July 5, 2022: A second non-final Office action was issued. 

Decision
Petitioner requests withdrawal of the restriction requirement issued September 23, 2021 for failing to explain why a disclosed relationship between species does not prevent restriction, failing to establish a serious burden, and improperly restricting claims 4-5, 10, 12-13 and 17-18 since only claims 6-9, 11 and 19 were identified in the restriction requirement.  In addition, Petitioner requests withdrawal of finality of the Office action issued April 5, 2022 for failing to answer the substance of Petitioners traversal of claim 3. 

The Examiner has reopened prosecution in the second non-final Office action issued July 5, 2022.  In the second non-final Office action, the Examiner rejoined withdrawn claims 4-5, 7-13 and 17-18 and has treated all claims presented in the response to the final Office action filed June 6, 2022 on the merits.  Since, withdrawn claims 4-5, 7-13, and 17-18 have been rejoined, Petitioner's request to have the restriction requirement issued September 23, 2021 withdrawn is considered moot.  Also, because a second non-final Office action has been issued, Petitioner’s request to have the finality of the Office action issued April 5, 2022 withdrawn is also considered moot.

Any inquiry regarding this decision should be directed to Joseph Rocca, Quality Assurance
Specialist, at (571) 272-5191.

SUMMARY:  The petition is DISMISSED AS MOOT.



/James P. Trammell/
James Trammell, Director
Technology Center 3600
(571) 272-6712

JT/jr/km: 7/19/2022